Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 10-18 are directed toward a “computer storage media”. A computer program not explicitly stored in a non-transitory computer readable storage medium is non-statutory. The Examiner could not immediately find within the specification any recitation that would define said computer storage media. The computer storage media could read on both statutory (such as a non-transitory computer readable storage medium) and non-statutory subject matter (such as forms of computer readable transmissions). Without evidence to the contrary and given its broadest reasonable interpretation, a computer program or code is merely a set of instructions capable of being executed by a computer, the computer program or code itself does not fall within any of the statutory categories of invention (i.e., a process, article of manufacture, machine and a composition of matter); thus, since the claim language is interpreted to read on non-statutory subject matter, the claims are rejected as being directed to a non-statutory subject matter. However, even if claims 10-18 are amended to recite “non-transitory”, then claims 1-10 will be directed toward a computer media (i.e. a manufacture). Additionally claims 1-9 are directed toward a method (i.e. process) and claims 19-20 are directed toward a system (i.e. machine). Therefore, claims 1-9 and 19-20 fall within one of the four statutory categories. And even though claims 10-18 do not fall within one of the four statutory categories, if claims 10-18 are amended to recite a “non-transitory computer storage media”, the claims would then fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 10, and 19 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method comprising: training a model to predict opioid use disorder risk for a population of patients, the model trained with data corresponding to one or more of: gender, age, prior opioid use disorder diagnosis, prior opioid use disorder events, prior opioids, prior emergency department encounters, prior inpatient encounters, other medications, drug screening tests, hepatitis C tests, tobacco use questionnaires, prior results from medical tests, social history questionnaires, or other diagnoses; receiving information available at an emergency department triage for a patient; in response to the receiving, utilizing the trained model to predict the opioid use disorder risk for the patient over a predetermined period of time; and providing, within the patient chart, the predicted opioid use disorder risk for the patient over the predetermined period of time, the predicted opioid use disorder risk including details corresponding to risk factors specific to the patient, and one or more risk mitigation options”.
The limitations of training a model to predict opioid use disorder risk for a population of patients, the model trained with data corresponding to one or more of: gender, age, prior opioid use disorder diagnosis, prior opioid use disorder events, prior opioids, prior emergency department encounters, prior inpatient encounters, other medications, drug screening tests, hepatitis C tests, tobacco use questionnaires, prior results from medical tests, social history questionnaires, or other diagnoses; receiving information available at an emergency department triage for a patient; in response to the receiving, utilizing the trained model to predict the opioid use disorder risk for the patient over a predetermined period of time; and providing, within the patient chart, the predicted opioid use disorder risk for the patient over the predetermined period of time, the predicted opioid use disorder risk including details corresponding to risk factors specific to the patient, and one or more risk mitigation options, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of training, receiving, utilizing, and providing, which is properly interpreted as a “personal behavior”), that a doctor uses to predict disease risk from opioid use, but instead automates the process via a computer model), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 10 and 19 are identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people. 
Dependent claims 2-9, 11-18, and 20 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 10, and 19. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “computer storage media”, “computer”, “processors”, and “non-transitory computer storage media”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, FIG. 2, FIG. 3, and [0016]-[0024], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “one or more processors; and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to…”, which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receive information available at an emergency department triage for a patient”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-9, 11-18, and 20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 10, and 19, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-9, 11-18, and 20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 10, and 19, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LO SIGANIC et al. (WO 2021257777 A1), hereinafter LO SIGANIC, in view of Murata (US 20140236630 A1).
Regarding claim 1 LO SIGANIC teaches a method comprising: training a model to predict opioid use disorder risk for a population of patients (LO SIGANIC, Abstract and [0054]), the model trained with data corresponding to one or more of: gender, age, prior opioid use disorder diagnosis, prior opioid use disorder events, prior opioids, prior emergency department encounters, prior inpatient encounters, other medications, drug screening tests, hepatitis C tests, tobacco use questionnaires, prior results from medical tests, social history questionnaires, or other diagnoses (LO SIGANIC, Table 1 and Table 2); in response to the receiving, utilizing the trained model to predict the opioid use disorder risk for the patient over a predetermined period of time (LO SIGANIC, Abstract, [0027], and [0094]); and providing, within the patient chart (LO SIGANIC, [0059]), the predicted opioid use disorder risk for the patient over the predetermined period of time (LO SIGANIC, Abstract, [0027], [0064], and [0068]), the predicted opioid use disorder risk including details corresponding to risk factors specific to the patient, and one or more risk mitigation options (LO SIGANIC, [0047] and [0048]). LO SIGANIC does not teach receiving information available at an emergency department triage for a patient. However, Murata teaches receiving information available at an emergency department triage for a patient (Murata, [0043], [0049], and [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify LO SIGANIC to incorporate the teachings of Murata and account for a method comprising: training a model to predict opioid use disorder risk for a population of patients, the model trained with data corresponding to one or more of: gender, age, prior opioid use disorder diagnosis, prior opioid use disorder events, prior opioids, prior emergency department encounters, prior inpatient encounters, other medications, drug screening tests, hepatitis C tests, tobacco use questionnaires, prior results from medical tests, social history questionnaires, or other diagnoses; receiving information available at an emergency department triage for a patient; in response to the receiving, utilizing the trained model to predict the opioid use disorder risk for the patient over a predetermined period of time; and providing, within the patient chart, the predicted opioid use disorder risk for the patient over the predetermined period of time, the predicted opioid use disorder risk including details corresponding to risk factors specific to the patient, and one or more risk mitigation options. Doing so would improve health analytics including analytics that create a new standard for quality improvement and cost containment activities (Murata, [0022]).    
Regarding claim 2 LO SIANIC further teaches the trained model is trained for a portion of the population of patients that has been previously diagnosed with opioid use disorder (LO SIGANIC, [0016] and [0022]).
Regarding claim 3 LO SIANIC further teaches the trained model is trained for a portion of the population of patients that has not been previously diagnosed with opioid use disorder (LO SIGANIC, [0016] and [0022]).
Regarding claim 4 LO SIANIC further teaches communicating historical data for the patient to the trained model, the trained model utilizing the historical data to predict the opioid use disorder risk for the patient over the predetermined period of time (LO SIGANIC, [0023], [0031], and [0062]).
Regarding claim 5 LO SIANIC further teaches the one or more risk mitigation options comprise one or more of: providing opioid safety education to the patient, providing education on alternate pain management methods to the patient, conducting an opioid use disorder screening, initiating screening, brief intervention, and referral to treatment (SBIRT) assessment, providing medication-assisted treatment (MAT), providing an order for a social worker, notifying a primary care physician of the patient, conducting a urine drug screening, prescribing or provisioning Naloxone, providing a referral for treatment, or following-up to confirm the patient attended a referral appointment (LO SIGANIC, FIG. 6, [0019], [0020], [0029], [0034], and [0047]-[0048]).
Regarding claim 6 LO SIGANIC and Murata teaches the method of claim 1. LO SIGANIC does not teach communicating the information available at the triage assessment for the patient to the trained model, the trained model utilizing the information available at the triage assessment to predict the opioid use disorder risk for the patient over the predetermined period of time. However, Murata teaches communicating the information available at the triage assessment for the patient to the trained model, the trained model utilizing the information available at the triage assessment to predict the opioid use disorder risk for the patient over the predetermined period of time (Murata, [0007], [0043], [0049], [0085], [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify LO SIGANIC to incorporate the teachings of Murata and account for the method of claim 1, further comprising communicating the information available at the triage assessment for the patient to the trained model, the trained model utilizing the information available at the triage assessment to predict the opioid use disorder risk for the patient over the predetermined period of time. Doing so would improve health analytics including analytics that create a new standard for quality improvement and cost containment activities (Murata, [0022]).
Regarding claim 7 LO SIANIC further teaches determining the opioid use disorder risk for the patient exceed one or more thresholds (LO SIGANIC, [0046] and [0080]-[0082]).
Regarding claim 8 LO SIANIC further teaches based on the determining the opioid use disorder risk for the patient exceed the one or more thresholds, providing an alert interface within the patient chart (LO SIGANIC, [0082] and [0085]).
Regarding claim 9 LO SIANIC further teaches upon receiving an interaction with the alert interface within the patient chart, providing the predicted opioid use disorder risk and the details in a detail interface within the patient chart (LO SIGANIC, [0046], [0059], and [0080]-[0082]).
Regarding claim 10 LO SIGANIC teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer (LO SIGANIC, [0104]), causes the computer to perform operations comprising: training a model to predict opioid use disorder risk for a population of patients (LO SIGANIC, Abstract and [0054]), the model trained with data corresponding to one or more of: gender, age, prior opioid use disorder diagnosis, prior opioid use disorder events, prior opioids, prior emergency department encounters, prior inpatient encounters, other medications, drug screening tests, hepatitis C tests, tobacco use questionnaires, prior results from medical tests, social history, questionnaires, or other diagnoses (LO SIGANIC, Table 1 and Table 2); in response to the receiving, utilizing the trained model to predict the opioid use disorder risk for the patient over a predetermined period of time (LO SIGANIC, Abstract, [0027], and [0094]); and providing, within the patient chart (LO SIGANIC, [0059]), the predicted opioid use disorder risk for the patient over the predetermined period of time (LO SIGANIC, Abstract, [0027], [0064], and [0068]). LO SIGANIC does not teach receiving information available at an emergency department triage for a patient. However, Murata teaches receiving information available at an emergency department triage for a patient (Murata, [0043], [0049], and [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify LO SIGANIC to incorporate the teachings of Murata and account for one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations comprising: training a model to predict opioid use disorder risk for a population of patients, the model trained with data corresponding to one or more of: gender, age, prior opioid use disorder diagnosis, prior opioid use disorder events, prior opioids, prior emergency department encounters, prior inpatient encounters, other medications, drug screening tests, hepatitis C tests, tobacco use questionnaires, prior results from medical tests, social history, questionnaires, or other diagnoses; receiving information available at an emergency department triage for a patient; in response to the receiving, utilizing the trained model to predict the opioid use disorder risk for the patient over a predetermined period of time; and providing, within the patient chart, the predicted opioid use disorder risk for the patient over the predetermined period of time. Doing so would improve health analytics including analytics that create a new standard for quality improvement and cost containment activities (Murata, [0022]).
Regarding claim 11 LO SIANIC further teaches communicating historical data for the patient to the trained model, the trained model utilizing the historical data to predict the opioid use disorder risk for the patient over the predetermined period of time (LO SIGANIC, [0023], [0031], and [0062]).
Regarding claim 12 LO SIGANIC and Murata teaches th media of claim 10. LO SIGANIC does not teach communicating the triage assessment information for the patient to the trained model, the trained model utilizing the triage assessment information to predict the opioid use disorder risk for the patient over the predetermined period of time. However, Murata teaches communicating the triage assessment information for the patient to the trained model, the trained model utilizing the triage assessment information to predict the opioid use disorder risk for the patient over the predetermined period of time (Murata, [0007], [0043], [0049], [0085], [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify LO SIGANIC to incorporate the teachings of Murata and account for the media of claim 10, further comprising communicating the triage assessment information for the patient to the trained model, the trained model utilizing the triage assessment information to predict the opioid use disorder risk for the patient over the predetermined period of time. Doing so would improve health analytics including analytics that create a new standard for quality improvement and cost containment activities (Murata, [0022]).
Regarding claim 13 LO SIANIC further teaches determining the opioid use disorder risk for the patient exceed one or more thresholds (LO SIGANIC, [0046] and [0080]-[0082]); and based on the determining the opioid use disorder risk for the patient exceed the one or more thresholds, providing an alert interface within the patient chart (LO SIGANIC, [0082] and [0085]).
Regarding claim 14 LO SIANIC further teaches upon receiving an interaction with the alert interface within the patient chart, providing the predicted opioid use disorder risk and the details in a detail interface within the patient chart (LO SIGANIC, [0046], [0059], and [0080]-[0082]).
Regarding claim 15 LO SIANIC further teaches the trained model is trained for a portion of the population of patients that has been previously diagnosed with opioid use disorder and the patient has been previously diagnosed with opioid use disorder (LO SIGANIC, [0016] and [0022]).
Regarding claim 16 LO SIANIC further teaches the trained model is trained for a portion of the population of patients that has not been previously diagnosed with opioid use disorder and the patient has not been previously diagnosed with opioid use disorder (LO SIGANIC, [0016] and [0022]).
Regarding claim 17 LO SIANIC further teaches the predicted opioid use disorder risk include details corresponding to risk factors specific to the patient, and one or more risk mitigation options (LO SIGANIC, [0047] and [0048]).
Regarding claim 18 LO SIANIC further teaches the one or more risk mitigation options comprise one or more of: providing opioid safety education to the patient, providing education on alternate pain management methods to the patient, conducting an opioid use disorder screening, initiating screening, brief intervention, and referral to treatment (SBIRT) assessment, providing medication-assisted treatment (MAT), providing an order for a social worker, notifying a primary care physician of the patient, conducting a urine drug screening, prescribing or provisioning Naloxone, providing a referral for treatment, or following-up to confirm the patient attended a referral appointment(LO SIGANIC, FIG. 6, [0019], [0020], [0029], [0034], and [0047]-[0048]).
Regarding claim 19 LO SIGANIC teaches a system comprising: one or more processors (LO SIGANIC, [0104]); and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors (LO SIGANIC, [0104]), cause the one or more processors to: train a model to predict opioid use disorder risk for a population of patients (LO SIGANIC, Abstract and [0054]), the model trained with data corresponding to one or more of: gender, age, prior opioid use disorder diagnosis, prior opioid use disorder events, prior opioids, prior emergency department encounters, prior inpatient encounters, other medications, drug screening tests, hepatitis C tests, tobacco use questionnaires, prior results from medical tests, social history questionnaires, or other diagnoses (LO SIGANIC, Table 1 and Table 2); in response to the request, utilize the trained model to predict the opioid use disorder risk for the patient over a predetermined period of time (LO SIGANIC, Abstract, [0027], and [0094]); and provide, within the patient chart (LO SIGANIC, [0059]), the predicted opioid use disorder risk for the patient over the predetermined period of time (LO SIGANIC, Abstract, [0027], [0064], and [0068]), the predicted opioid use disorder risk Page 27 of 29Nonprovisional Patent Application27098.346719 including details corresponding to risk factors specific to the patient, and one or more risk mitigation options (LO SIGANIC, [0047] and [0048]). LO SIGANIC does not teach receive information available at an emergency department triage for a patient. However, Murata teaches receive information available at an emergency department triage for a patient (Murata, [0043], [0049], and [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify LO SIGANIC to incorporate the teachings of Murata and account for a system comprising: one or more processors; and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to: train a model to predict opioid use disorder risk for a population of patients, the model trained with data corresponding to one or more of: gender, age, prior opioid use disorder diagnosis, prior opioid use disorder events, prior opioids, prior emergency department encounters, prior inpatient encounters, other medications, drug screening tests, hepatitis C tests, tobacco use questionnaires, prior results from medical tests, social history questionnaires, or other diagnoses; receive information available at an emergency department triage for a patient; in response to the request, utilize the trained model to predict the opioid use disorder risk for the patient over a predetermined period of time; and provide, within the patient chart, the predicted opioid use disorder risk for the patient over the predetermined period of time, the predicted opioid use disorder risk Page 27 of 29Nonprovisional Patent Application27098.346719 including details corresponding to risk factors specific to the patient, and one or more risk mitigation options. Doing so would improve health analytics including analytics that create a new standard for quality improvement and cost containment activities (Murata, [0022]).
Regarding claim 20 LO SIANIC further teaches upon receiving an interaction with the alert interface within the patient chart, providing the predicted opioid use disorder risk and the details in a detail interface within the patient chart (LO SIGANIC, [0046], [0059], and [0080]-[0082]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        
	
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686